Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 7/31/2020.
Claims 1-11 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is

 directed to non-statutory subject matter.


	Taking claim 1 as representative, claim 1 recites at least the following 

limitations: 
	
	receiving identifications of N logistics apparatuses uploaded by a terminal, the identifications of the N logistics apparatuses are identifications of N logistics apparatuses actually selected from the mixedly stored first area and involving in physical delivery when the N logistics apparatuses of the first user need to be physically delivered to a second user, wherein N is a positive integer;
 	adjusting, the N logistics apparatuses involving in the physical delivery to belong to the second user according to the identifications of the N logistics apparatuses involving in the physical delivery; 
	adjusting, belonging relationships of the logistics apparatuses in the first area except the N logistics apparatuses involving in the physical delivery .

	The above limitations recite the concept of recommending items. These 
limitations, under their broadest reasonable interpretation, fall within the “Certain 
Methods of Organizing Human Activity” grouping of abstract ideas, enumerated 
in the 2019 PEG, in that they recite a fundamental economic practice and 
commercial interactions.  Accordingly, under Prong One of Step 2A of the 
Alice/Mayo test, claims 2 and 12 recite an abstract idea (Step 2A, Prong One: 
YES).

	Under Prong Two of Step 2A of the Alice/Mayo test, returning to representative claim 1, the claim recites the additional element of a server for receiving and adjusting the N logistic apparatus. These additional elements is described at a high level in  Applicant’s specification “Server: refers to a computer system that can provide certain services to other machines in a network. An object served by the server is usually called as client (or terminal). The server and the client can be connected via wired or wireless communication. In embodiments of the present application, the server may be just one computer, or a logical server system composed of multiple computers with different functions, or a computer system composed of a computer and external storage devices and other external devices, or a computer cluster, or may be in the form of a cloud server” without any meaningful detail about their structure or configuration. As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. Although these additional computer-related elements are recited, it  merely invoke such additional elements as a to perform the abstract idea. See MPEP 2106.05(f). Furthermore, claim 1 generally links the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, specifying that the abstract idea of recommending items is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field and to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 17 is not indicative of integration into a practical application (Step 2A, Prong Two: NO).
	Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
	As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited on claim 1 merely invoke such additional elements as a tool to perform the abstract idea. The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)()). Furthermore, as discussed above with respect to Prong Two of Step 2A, claim 1 the abstract idea of recommending items is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer.
	Even when considered as an ordered combination, the additional elements of claim 1 do not add anything that is not already present when they are considered individually . In Alice Corp., the Court considered the additional elements “as an ordered combination,” an determined that “the computer components...‘[a]dd nothing. ..that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claim 1 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO). 
	Dependent claims 2-10 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’re no  additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.

	Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, independent system claim 11 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as method 1. There are no additional element that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshinori ( WO 2006068076 A1 hereinafter Yoshinori).
	With respect to claim 1 and 11, Yoshinori teaches an intelligent cloud delivery method for logistics apparatus, wherein logistics apparatuses of a first user and other users are mixedly stored in a first area, the method comprising (Abstract).
	receiving, by a server, identifications of N logistics apparatuses uploaded by a terminal, the identifications of the N logistics apparatuses are identifications of N logistics apparatuses actually selected from the mixedly stored first area and involving in physical delivery when the N logistics apparatuses of the first user need to be physically delivered to a second user, wherein N is a positive integer (i.e. FIG. 3, the rental management server 13 has a customer management database 131 for managing information on rental customers, a reservation management database 132 for managing rental reservations, and rental information and maintenance information for each rental equipment. And a control unit 134 which controls reading / writing of data of each database);
	adjusting, by the server, the N logistics apparatuses involving in the physical delivery to belong to the second user according to the identifications of the N logistics apparatuses involving in the physical delivery; adjusting, by the server, belonging relationships of the logistics apparatuses in the first area except the N logistics apparatuses involving in the physical delivery (i.e. In step S3, it is determined whether or not all equipment that the customer wishes to rent can be rented during the rental period. If the desired equipment does not work, or if the rental period can not be rented because the reservation has already been made, notify the customer of that in step S5 and return to the beginning to make a reservation. Check if there is any change in content. On the other hand, if all the equipment can be rented during the rental period, the reservation is accepted in step S4 and registered in the server 13. The databases 131 to 133 are thereby updated).

	With respect to claims 2-3, Yoshinori teaches The intelligent cloud delivery method for logistics apparatus according to claim 1, wherein among the identifications of the N logistics apparatuses involving in the physical delivery, there are logistics apparatuses corresponding to M identifications that do not belong to the first user before delivery, wherein M is a positive integer not greater than N;  wherein the step of adjusting by the server belonging relationships of the logistics apparatuses in the first area except the N logistics apparatuses involving in the physical delivery, comprising:
selecting M logistics apparatuses from the logistics apparatuses belonging to the first user, and adjusting the selected M logistics apparatuses to belong to the other users (i.e.  As a result, as shown in FIG. 8, the reservation management database 132 is updated, and as shown in FIG. 9, the equipment management database 133 is updated. That is, the reservation number (0409230004) is newly registered in FIG. 8, and in FIG. 9, the lending status of work machine ZX220 and attachment AA-60 is updated to “scheduled absence”, and “loaning start” is entered. The dates of "end of loan" are updated respectively. When a new customer rental reservation is received, the customer management database 131 is also updated).
	
	With respect to claim 4, Yoshinori further teaches resetting belonging relationships of the logistics apparatuses in the first area except the N logistics apparatuses involving in the physical delivery according to numbers of the logistics apparatuses that each user should own (step S12, and the customer information is transmitted from the data communication unit 163 to the server 13 via the antenna 164 and the wireless device 14, and reservation information corresponding to the customer information (see FIGS. The information shown in FIG. 9 is acquired from the databases 132 and 133 and stored in the internal memory).

	With respect to claim 5, Yoshinori further teaches wherein the selection is to randomly select N logistics apparatuses among the logistics apparatuses mixedly stored in the first area for physical delivery (In step S 14, it is determined whether the employee of the rental company goes to the warehouse and acquires the equipment ID from the RFID tag of the rental equipment, ie, whether or not the equipment ID is read by the ID reading unit 162).

	With respect to claim 6, Yoshinori the selection is to select N mutually adjacent logistics apparatus among the logistics apparatuses mixedly stored in the first area for physically delivery (i.e.  when rental equipment to a construction site, etc., it is often the case that multiple types of equipment are rented together, but these equipments are not always placed together in a warehouse and are not separated from each other).

	With respect to claim 7, Yoshinori further teaches wherein the selection is to select N mutually adjacent logistics apparatuses among the logistics apparatuses mixedly stored in the first area for physical delivery (i.e.  it is often the case that multiple types of equipment are rented together, but these equipment are not always placed together in a warehouse and are not separated from each other)

	With respect to claim 8, Yoshinori further teaches wherein the physical delivery is triggered by one of the following conditions: the N logistics apparatuses have transferred property rights and left an agreed area (i.e. when the work machine ZX 220 and the attachment AA-60 are lent out, the contents of the machine management database 133 are updated as shown in FIG. That is, the stock statuses of work machine ZX220 and attachment AA-60 are updated from "present" to "absent").

	With respect to claim 9, Yoshinori further teaches wherein the logistic apparatuses are logistic apparatus in empty state (in Step S2 SI is included in the equipment ID, that is, whether or not it is a reserved equipment). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori in view of Official Notice.
	With respect to claim 10, Yoshinori teaches belonging relationships are adjusted in step s3 and step S12 reservation, usage information/rental period corresponding to the customer is saved in the database. Yoshinori is silent as to querying usage period of the  user of the logistic apparatus and billing the user according to the historical records and usage period.  Querying user’s historical records and usage period for billing purposes, is old and well known for electrical companies and the like to better bill the customer.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included in the teachings of Yoshionori of  querying usage period of the  user of the logistic apparatus and billing the user according to the historical records and usage period, in order to obtain the above mentioned advantage.

Prior art of record but not used in the current rejection:
	Audet 9,684,911 teaches determining at least one of a number of rental vehicles available at the station and a number of vehicle-receiving spaces available at the station, and sending the at least one of a number of rental vehicles available at the station and a number of vehicle-receiving space available at the station to a user.
	article titled "Estimating Active Transportation Behaviors to support Health Impact Assessment in the United States" by Mansfield teaches estimating baseline behaviors in transportations.  
	Liu et al. (2016/0321566) teaches a ride-sharing server may receive, from a user, a vehicle-rental request including trip characteristics specifying an origin location, a destination location, and time constraints; identify another user having rental criteria matching that of the vehicle-rental request; send a rent-share request to the user and the other user to rent-share as a joint-rental group; and rent a vehicle to the joint-rental group when the rent-share request is confirmed.
	  
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688